Citation Nr: 0210600	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected status post right knee 
arthroscopy with traumatic changes.

2.  Entitlement to a disability evaluation in excess of zero 
percent for the service-connected left knee traumatic 
changes.

3.  Entitlement to a disability evaluation in excess of zero 
percent for the service-connected bilateral degenerative 
joint disease of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to July 
1998.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO.  It was remanded in February 2001 for additional 
development of the record.

The November 1998 rating decision denied entitlement to 
service connection for residuals of the right scapula and 
lower back pain.  The veteran filed a timely notice of 
disagreement and a statement of the case was issued.  
However, the veteran did not file a substantive appeal with 
respect to those issues.  Accordingly, these issues are not 
on appeal and will be discussed no further herein.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.202, 
20.302 (1999); Manlicon v. West, 12 Vet. App. 238 (1999). 

The issue of entitlement to service connection for the 
residuals of a muscle tear to the left thigh is addressed in 
the Remand section of this document.  



FINDINGS OF FACT

1.  The service-connected status post right knee arthroscopy 
with traumatic changes is manifested primarily by X-ray 
evidence of degenerative changes with painful motion; there 
is no evidence of limitation of motion, incapacitating 
exacerbations, recurrent subluxation, or lateral instability.  

2.  The service-connected left knee traumatic changes are 
manifested primarily by X-ray evidence of degenerative 
changes and painful motion; there is no evidence of 
limitation of motion, incapacitating exacerbations, recurrent 
subluxation, or lateral instability.   

3.  The service-connected bilateral degenerative joint 
disease of the feet is manifested primarily by X-ray evidence 
of degenerative changes predominantly in the intertarsal 
joints, with pain on motion.     


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected status post right knee 
arthroscopy with traumatic changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260 (2001).

2.  The criteria for a 10 percent disability evaluation for 
the service-connected left knee traumatic changes have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (2001).

3.  The criteria for a 10 percent evaluation for the service-
connected bilateral degenerative joint disease of the foot 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for higher ratings for the right knee, left 
knee, and feet disabilities, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in October 
1998 and November 2001 to determine the nature and extent of 
his disorders.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a November 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Entitlement to higher disability evaluations for status post 
right knee arthroscopy and left knee traumatic changes

A November 1998 rating decision established service 
connection for status post right knee arthroscopy with 
traumatic changes, evaluated as 10 percent disabling; and for 
left knee traumatic changes, evaluated as no percent 
disabling.  

The veteran is seeking increased original ratings for each of 
the service-connected disabilities.  See generally Fenderson 
v. West, 12 Vet. App 119 (1999).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased. Flexion elicits such manifestations.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).  

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Those provisions stipulate that arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion of the joints involved.  When the limitation of 
motion is noncompensable under those codes, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only X- ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Codes 5260 and 5261, the rating codes 
pertinent to limitation of motion of the knee, a 10 percent 
evaluation on the basis of limitation of motion of the knees 
requires limitation of extension of the knee to 10 degrees or 
limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  A 20 percent evaluation 
requires limitation of extension to 15 degrees and limitation 
of flexion to 30 degrees.  Id.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2001).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  Precedent opinions of the VA 
General Counsel are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c).

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree. A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

Historically, review of the veteran's service medical records 
show that he underwent arthroscopic surgery on his right knee 
in January 1998.  He was treated with physical therapy and 
received profiles for residuals during service.  The report 
of his retirement medical examination shows that the veteran 
was assessed with chondromalacia of the right knee.  The 
examiner noted that right knee pain was relieved with Motrin.  

On the October 1998 VA examinations, the veteran complained 
of pain in his right knee.  No complaints regarding the left 
knee were noted.  On examination, the range of motion of the 
right knee was noted to be from zero to 135 degrees of 
flexion.  No range of motion findings referable to the left 
knee were recorded.  X-ray studies of the knees showed mild 
degenerative joint disease at the patellofemoral joint of 
each knee.  The diagnoses included that of status post "left" 
knee arthroscopy with findings only of chondromalacia.  
Although the examiner examined the right knee only, a 
diagnosis regarding the right knee was not provided.  To 
clarify, the case was remanded in February 2001 for 
additional development of the record.  

The report of the November 2001 VA examination shows that the 
veteran complained of right knee stiffness after sitting for 
long periods, with pain upon standing.  He used no crutches, 
braces, canes or corrective shoes.  There were no episodes of 
subluxation or dislocation.  No history of inflammatory 
arthritis.  

Physical examination of the right knee showed full range of 
motion from zero to 140 degrees.  Negative anterior and 
posterior drawer signs, as well as a negative Lachman, were 
noted.  There was no effusion.  Negative joint line 
tenderness was noted. 

The veteran stated that his left knee was not as bad as his 
right.  There was no surgery on the left, and no subluxations 
or dislocations.  Physical examination of the left knee again 
showed full range of motion.  Negative anterior and posterior 
drawer signs, as well as negative Lachmans and McMurray were 
noted.  The knee was stable to varus and valgus stress.  
There was no effusion.  There was mild joint line tenderness 
bilaterally.

The November 2001 X-ray report revealed minimal degenerative 
change of the left knee, the right patellofemoral joint, as 
well as medial and lateral joints of both knees.  Small 
effusions were noted.

The examiner noted that the veteran did not have to miss work 
due to his knees or feet, and that he did not appear to have 
any decreased motion due to pain.  

Discussion

Evaluation of status post arthroscopy of the right knee with 
traumatic changes

The veteran's status post right knee arthroscopy is rated as 
10 percent disabling under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  VA X-ray 
examination report, dated in 1998, indicates that the veteran 
has mild degenerative joint disease.  The 2001 X-ray 
examination report indicates that there was minimal 
degenerative changes in the right patellofemoral joint, 
medial joint, and lateral joints.   

The medical evidence shows that the veteran experiences 
painful motion of the right knee.  There was evidence of 
limitation of flexion of the right knee to 135 degrees upon 
VA examination in 1998.  There were objective findings of 
mild joint line tenderness and crepitus with motion and 
patellar grind upon VA examination in 2001.  Thus, the Board 
finds that the 10 percent evaluation under Diagnostic Codes 
5010 and 5003 is appropriate based upon findings of 
degenerative joint disease and painful motion of a major 
joint, which is the right knee.  See also 38 C.F.R. § 4.59.  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Diagnostic Codes 5260 
and 5261, are utilized to rate limitation of flexion and 
extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (2001). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5003 and Diagnostic Codes 5260 or 5261.  The 
medical evidence demonstrates that flexion of the right knee 
ranged from 135 degrees to full flexion.  In order for a 
disability evaluation in excess of 10 percent to be assigned 
under Diagnostic Code 5260, flexion must be limited to 30 
degrees or less.  Thus, the Board concludes that a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

In order for a disability evaluation in excess of 10 percent 
to be assigned under Diagnostic Code 5261, extension of the 
right knee must be limited to 15 degrees or more.  The 
medical evidence of record establishes that extension of the 
right knee is full.  Thus, the Board concludes that a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experienced pain on motion 
of the right knee.

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40 or due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The 2001 VA examination 
report shows that the veteran had full range of motion of the 
right knee.  The veteran had a normal gait.  The VA examiner 
who performed the November 2001 VA examination indicated that 
motor strength in the muscles of the lower extremity were 
5/5.  There was no effusion.  The examiner noted that it did 
not appear that the veteran had any decreased range of motion 
secondary to pain.  Based on the above evidence, the Board 
finds that the evidence of record establishes that the 
veteran's right knee disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.    

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the knee.  There is no evidence of instability 
or subluxation of the service-connected right knee 
disability.  Thus, Diagnostic Code 5257 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).  There is no evidence of ankylosis of the right 
knee,.  Therefore, Diagnostic Code 5256 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2001).  There is no evidence of semilunar, dislocated 
cartilage with frequent episodes of pain, locking or 
effusion.  Thus, Diagnostic Code 5258 is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).

Lastly, the Board finds that a separate 10 percent evaluation 
is not warranted for the right knee disability under 
VAOPGCPREC 23-97 for instability, in addition to the 10 
percent evaluation assigned under Diagnostic Code 5003.  The 
medical evidence of record shows that there were no findings 
of instability in the right knee upon VA examination in 1998 
or 2001.  On repeated examination, negative anterior and 
posterior drawer signs, as well as negative Lachmans and 
McMurray were noted.  There were no episodes of subluxation 
or dislocation of the right knee.  Thus, the veteran does not 
have any ratable manifestation of the right knee disability 
in addition to the painful motion.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected status post right 
knee arthroscopy with traumatic changes as prescribed by the 
Court in Fenderson, supra.  However, at no time since service 
has the service-connected right knee disability been more 
disabling than as currently rated.

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected status post right knee 
arthroscopy with traumatic changes.  The preponderance of the 
evidence is against the claim and the claim is denied.

Evaluation of left knee with traumatic changes

The veteran's traumatic changes of the left knee is rated 
under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  VA X-ray examination report, dated in 
1998, indicates that the veteran has mild degenerative joint 
disease.  The 2001 X-ray examination report indicates that 
there was minimal degenerative changes in the left knee.  

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite 
manifestations for a 10 percent disability evaluation for the 
traumatic changes of the left knee under Diagnostic Codes 
5003 and 5010.  As noted above, there is X-ray evidence of 
degenerative joint disease of the left knee.  There is no 
evidence of limitation of motion of the left knee.  However, 
the November 2001 VA examination report indicates that the 
veteran had complaints of left knee pain.  There were 
objective findings of mild joint line tenderness and a mild 
amount of crepitus with range of motion and patellar grind.  

Diagnostic Code 5003 provides that a 10 percent evaluation is 
warranted when there is X-ray evidence of degenerative joint 
disease involving two or more major joints.  In this case, as 
discussed above, there is X-ray evidence of degenerative 
joint disease in the right knee in addition to the left knee.  
Thus, a 10 percent evaluation is warranted under Diagnostic 
Code 5003.    

The Board also finds that the criteria for a compensable 
evaluation are met under Diagnostic Code 5003 when 
consideration is given to 38 C.F.R. § 4.59.  In the present 
case, the veteran's degenerative joint disease of the left 
knee is manifested by pain with motion and objective findings 
of crepitus.  Under 38 C.F.R. § 4.59, with any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to the affected joints.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  38 C.F.R. § 4.59 
(2001).  Thus, the Board finds that the 10 percent evaluation 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59 is 
appropriate.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5003 and Diagnostic Codes 5260 or 5261.  The 
medical evidence demonstrates that the veteran has full 
flexion and extension of the left knee.  Thus, the Board 
concludes that a rating in excess of 10 percent is not 
warranted under Diagnostic Codes 5260 or 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261. 

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40 or due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The 2001 VA examination 
report shows that the veteran had full range of motion of the 
left knee.  The veteran had normal gait.  The VA examiner who 
performed the November 2001 VA examination indicated that 
motor strength in the muscles of the lower extremity was 5/5.  
There was no effusion.  The examiner noted that it did not 
appear that the veteran had any decreased range of motion 
secondary to pain.  Based on the above evidence, the Board 
finds that the evidence of record establishes that the 
veteran's left knee disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.    

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the knee.  There is no evidence of instability 
or subluxation of the service-connected left knee disability.  
Thus, Diagnostic Code 5257 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no 
evidence of ankylosis of the left knee,.  Therefore, 
Diagnostic Code 5256 is not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  There is no evidence of 
semilunar, dislocated cartilage with frequent episodes of 
pain, locking or effusion.  Thus, Diagnostic Code 5258 is not 
for application.   

Lastly, the Board finds that a separate 10 percent evaluation 
is not warranted for the left knee disability under 
VAOPGCPREC 23-97 for instability, in addition to the 10 
percent evaluation assigned under Diagnostic Code 5003.  The 
medical evidence of record shows that there were no findings 
of instability in the left knee upon VA examination in 2001.  
On repeated examination, negative anterior and posterior 
drawer signs, as well as negative Lachmans and McMurray were 
noted.  There were no episodes of subluxation or dislocation 
of the left knee.  Thus, the veteran does not have any 
ratable manifestation of the left knee disability in addition 
to the painful motion.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected left knee disorder 
with traumatic changes, as prescribed by the Court in 
Fenderson, supra.  However, at no time since service has the 
service-connected left knee disability been more disabling 
than 10 percent.  

In summary, and for the reasons and bases stated above, the 
Board finds that the evidence supports a 10 percent 
disability evaluation under Diagnostic Code 5003 for the 
veteran's service-connected traumatic changes of the left 
knee.  To this extent, the benefits sought on appeal are 
granted.


Evaluation of bilateral degenerative changes of the feet

Pertinent Law and Regulations

Pursuant to 38 C.F.R. § 4.71a, unilateral hallux valgus is 
rated as 10 percent disabling if operated with resection of 
metatarsal head, and also as 10 percent disabling if severe, 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2001).  

Malunion or nonunion of the tarsal or metatarsal bones is 
evaluated as 30 percent disabling for severe conditions, 20 
percent for moderately severe and 10 percent for a moderate 
disability.  A 40 percent evaluation is warranted for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2001).  

Other foot injuries are evaluated as 30 percent disabling for 
severe, 20 percent for moderately severe and 10 percent for 
moderate, with 40 percent for actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).

Factual background

The service medical records also show that the veteran 
underwent a bunionectomy in his left foot in August 1995, and 
that he had a screw implanted, with residual pain at times.  
The report of his retirement medical examination shows that 
the veteran's left great toe was somewhat symptomatic at 
times.

On the October 1998 VA examination, the veteran complained of 
left foot pain.  The examiner noted the range of motion for 
the left foot, but did not provide any clinical findings 
regarding the right foot.  X- ray studies of the feet showed 
prior bunionectomy surgery medially at the distal aspect of 
the left first metatarsal bone.  A metallic screw also was 
shown to be extended through the distal aspect of the left 
first metatarsal bone.  Mild degenerative changes were noted 
at each foot, predominantly at the intertarsal joints.  The 
diagnosis was left foot status post surgery to correct a 
bunion deformity.  It was noted that there should not be a 
functional deficit.  There was no diagnosis regarding the 
right foot.

The November 2001 VA examination report shows that the 
veteran complained bilateral foot pain.  His left foot had a 
well healed scar over the dorsum of the foot.  He did not 
appear to have a hallux valgus deformity.  

The veteran had a prominent medial eminence on the right 
foot, with mild hallux valgus deformity.  The veteran also 
had bilateral flat feet, which were found to be supple.  
Sensation was intact, with no abnormal callosus.  He did not 
appear to have pain with range of motion of either toe or 
ankle.  He did not appear to have any foot injury, malunion 
or nonunion, at least clinically.  He walked with a normal 
gait.  

The November 2001 VA X-ray examination report revealed no 
evidence of pes planus, degenerative changes of either foot, 
or acute injury.  A first metatarsal osteotomy of the left 
foot was noted.  

Analysis

The RO has rated the veteran's service-connected bilateral 
degenerative joint disease of the feet under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5280.  The RO has assigned 
a zero percent evaluation.  

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite 
manifestations for a 10 percent disability evaluation for 
bilateral degenerative changes of the feet under Diagnostic 
Codes 5010 and 5003.  As noted above, the October 1998 VA X-
ray study revealed mild degenerative changes at each foot, 
predominantly at the intertarsal joints.  Although decreased 
range of motion due to pain was not noted, the Board notes 
that a 10 percent evaluation is warranted where there is X- 
ray evidence of involvement of two or more minor joint 
groups.  The evidence further shows that the veteran had 
complaints of pain in the feet, the left worse than the 
right.   

Thus, after a careful review of the record, the Board 
determines that a 10 percent evaluation for bilateral 
degenerative joint disease of the feet is warranted under 
Diagnostic Code 5003.      

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under the other diagnostic codes 
pertinent to foot disabilities.  A disability evaluation in 
excess of 10 percent is not available under Diagnostic Code 
5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

There were no clinical findings of malunion or nonunion of 
the feet.  Thus, a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5283 (2001).  
The 2001 VA examination report indicates that no acute injury 
was seen on the most recent weight bearing and non-weight 
bearing X-ray examination.  The medical evidence does not 
demonstrate that the veteran had a moderately-severe or 
severe foot injury.  The 2001 VA examination report notes 
that the veteran had a normal gait and there was no evidence 
of decreased motion due to pain.  Thus, a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2001).

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected bilateral 
degenerative joint disease of the feet as prescribed in 
Fenderson v. West, supra.  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.  Thus, the Board finds that the 10 
percent rating is for application during the entire course of 
the appeal.  

In summary, and for the reasons and bases stated above, the 
Board finds that the evidence supports a 10 percent 
disability evaluation under Diagnostic Code 5003 for the 
veteran's service-connected bilateral degenerative changes of 
the feet.  To this extent, the benefits sought on appeal are 
granted



ORDER

Entitlement to a rating higher than the initial 10 percent 
assigned for the service-connected status post right knee 
arthroscopy with traumatic changes is denied.

Entitlement to a 10 percent rating for the service-connected 
left knee traumatic changes is granted, subject to the 
regulations governing the disbursement of VA benefits.

Entitlement to an initial 10 percent rating for the service-
connected bilateral degenerative joint disease of the feet is 
granted, subject to the regulations governing the 
disbursement of VA benefits.


REMAND

The November 1998 rating decision denied entitlement to 
service connection for muscle tear of the left thigh.  The 
veteran has indicated his disagreement with the denial of 
service connection for the residuals of a left thigh muscle 
injury, in his January 1999 notice of disagreement.  However, 
after review of the record, the Board is unable to identify a 
statement of the case with regard to this issue.  

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not had an opportunity to issue a Statement of the 
Case as to this issue.  Under the Court's jurisprudence, the 
Board is obligated to remand, rather than refer, this issue.  
See Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 
238 (1999). 


Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case to the veteran on the issue of 
entitlement to service connection for the 
residuals of a left thigh muscle injury.  
The veteran should be advised of the time 
limit in which he can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, should it be 
certified to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

